Citation Nr: 1013075	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-30 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968, and from April 1976 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

In a December 2008 Form 9 substantive appeal, the Veteran 
checked the box that indicated a request for a hearing 
before a traveling Veterans Law Judge.  However, the Veteran 
clarified in a February 2010 telephone contact that he did 
not want a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was afforded a VA orthopedic examination in 
connection with this claim in September 2008.  The VA 
examiner noted 3 incidents of back pain and lumbar strain in 
service: a fall causing back pain in 1980, and two instances 
of acute low back strain in December 1985 and June 1989.  
Following a physical examination, the examiner diagnosed 
chronic lumbar strain and found that "it is less likely than 
not that the current back problem is secondary to the back 
condition that was documented on 2 occasions while in the 
service in 1985 and 1989."  In support of this conclusion, 
the VA examiner stated only, "There is no record in the c-
file to denote continuity during the time in the service or 
in the time immediately thereafter."

The Board finds this examination and opinion to be 
inadequate, as the VA examiner did not offer a specific 
rationale for the opinion.  Additionally, the Board finds 
that the claims file contains medical evidence dating back 
to January 1992, less than 3 years after separation from 
service, that indicates lumbar strain and complaints of pain 
"on and off for twenty years in service."  The medical 
evidence also includes reports of physical therapy in 1999 
and 2004 for back pain.  The September 2008 VA examiner did 
not appear to consider these records.  A medical opinion is 
considered inadequate for evaluation purposes where it is 
not based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007).

The claims file must therefore be returned to the September 
2008 VA examiner for an addendum opinion that takes into 
account the Veteran's complete post-service medical record.  
In the event that the examiner is unavailable, the Veteran 
should be afforded a new VA examination with complete 
medical opinion based upon review of the entire claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the Veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The claims files should be returned 
to the September 2008 VA examiner for an 
addendum opinion.  The VA examiner 
should review the entire claims file, 
particularly the private treatment 
records from Dr. I. Davidhizar, D.O. 
from 1992 and the physical therapy 
records from 1999.  The VA examiner 
should then provide an opinion as to 
whether the Veteran's current back 
disability is at least as likely as not 
etiologically related to service.  The 
examiner should provide a full rationale 
in support of any opinion offered.  

If the September 2008 VA examiner is 
unavailable, the Veteran should be 
afforded a new VA orthopedic examination 
and medical opinion regarding the 
etiology of his current back disability.  
The entire claims file should be 
reviewed by the examiner, and any 
opinion offered should be supported with 
a complete explanation.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should 
furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be 

	(CONTINUED ON NEXT PAGE)


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

